Exhibit 10.1

Execution Version

 

--------------------------------------------------------------------------------

$550,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 20, 2007

among

MAGELLAN MIDSTREAM PARTNERS, L.P.

The Lenders Party Hereto

and

WACHOVIA BANK, N.A.,

as Administrative Agent and Issuing Bank

 

--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC and

SUNTRUST ROBINSON HUMPHREY, a division of SunTrust Capital Markets, Inc.,

as Joint Bookrunners and Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I Definitions    1

Section 1.01.

  Defined Terms    1

Section 1.02.

  Classification of Loans and Borrowings    21

Section 1.03.

  Terms Generally    21

Section 1.04.

  Accounting Terms; GAAP    21 ARTICLE II The Credits    22

Section 2.01.

  Commitments    22

Section 2.02.

  Loans and Borrowings    22

Section 2.03.

  Requests for Revolving Borrowings    23

Section 2.04.

  Existing Credit Agreement    23

Section 2.05.

  Swingline Loans    24

Section 2.06.

  Letters of Credit    25

Section 2.07.

  Funding of Borrowings    30

Section 2.08.

  Interest Elections    30

Section 2.09.

  Termination and Reduction of Commitments    32

Section 2.10.

  Repayment of Loans; Evidence of Debt    32

Section 2.11.

  Prepayment of Loans    33

Section 2.12.

  Fees    33

Section 2.13.

  Interest    35

Section 2.14.

  Alternate Rate of Interest    35

Section 2.15.

  Increased Costs    36

Section 2.16.

  Break Funding Payments    37

Section 2.17.

  Taxes    38

Section 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs    39

Section 2.19.

  Mitigation Obligations; Replacement of Lenders    40

Section 2.20.

  Increase of Commitments    41

Section 2.21.

  Conversion to Term Loans    43

Section 2.22.

  Extensions of Termination Date; Removal of Lenders    43 ARTICLE III
Representations and Warranties    46

Section 3.01.

  Organization; Powers    46

Section 3.02.

  Authorization; Enforceability    46

Section 3.03.

  No Undisclosed Liabilities    46

Section 3.04.

  Governmental Approvals; No Conflicts    46

Section 3.05.

  Financial Condition; No Material Adverse Change    47

Section 3.06.

  Properties    47

Section 3.07.

  Litigation and Environmental Matters    47

Section 3.08.

  Compliance with Laws    48

Section 3.09.

  Investment Company Status    48

Section 3.10.

  Taxes    48

Section 3.11.

  ERISA    48

Section 3.12.

  Disclosure    48

Section 3.13.

  Intentionally Deleted    49

 

-i-



--------------------------------------------------------------------------------

Section 3.14.

  Subsidiaries    49

Section 3.15.

  Margin Stock    49

Section 3.16.

  Licenses and Permits    49

Section 3.17.

  Intentionally Deleted    49

Section 3.18.

  No Default    49 ARTICLE IV Conditions    49

Section 4.01.

  Effective Date    49

Section 4.02.

  Each Credit Event    51 ARTICLE V Affirmative Covenants    51

Section 5.01.

  Financial Statements; Ratings Change and Other Information    51

Section 5.02.

  Notices of Material Events    53

Section 5.03.

  Existence; Conduct of Business    53

Section 5.04.

  Payment of Obligations    53

Section 5.05.

  Maintenance of Properties; Insurance    53

Section 5.06.

  Books and Records; Inspection Rights    54

Section 5.07.

  Compliance with Laws    54

Section 5.08.

  Use of Proceeds and Letters of Credit    54

Section 5.09.

  Compliance with ERISA    54

Section 5.10.

  Intentionally Deleted    54

Section 5.11.

  Compliance with Environmental Laws; Environmental Reports    55

Section 5.12.

  Further Assurances    55 ARTICLE VI Negative Covenants    55

Section 6.01.

  Indebtedness    55

Section 6.02.

  Liens    56

Section 6.03.

  Fundamental Changes    57

Section 6.04.

  Investments, Loans, Advances, Guarantees and Acquisitions    57

Section 6.05.

  Intentionally Deleted    59

Section 6.06.

  Restricted Payments    59

Section 6.07.

  Transactions with Affiliates    59

Section 6.08.

  Restrictive Agreements    59

Section 6.09.

  Constitutive Documents    60

Section 6.10.

  Limitations on New Businesses    60

Section 6.11.

  Intentionally Deleted    60

Section 6.12.

  Changes in Fiscal Year    60

Section 6.13.

  Intentionally Deleted    60

Section 6.14.

  Intentionally Deleted    60

Section 6.15.

  Intentionally Deleted    60

Section 6.16.

  Maximum Leverage Ratio    60 ARTICLE VII Events of Default    61 ARTICLE VIII
The Administrative Agent    63 ARTICLE IX Miscellaneous    65

Section 9.01.

  Notices    65

Section 9.02.

  Waivers; Amendments    66

Section 9.03.

  Expenses; Indemnity; Damage Waiver    66

 

-ii-



--------------------------------------------------------------------------------

Section 9.04.

  Successors and Assigns    68

Section 9.05.

  Survival    71

Section 9.06.

  Counterparts; Integration; Effectiveness    71

Section 9.07.

  Severability    71

Section 9.08.

  Right of Setoff    71

Section 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process    72

Section 9.10.

  WAIVER OF JURY TRIAL    72

Section 9.11.

  Headings    73

Section 9.12.

  Confidentiality    73

Section 9.13.

  Interest Rate Limitation    73

Section 9.14.

  USA Patriot Act    73

Section 9.15.

  Separateness    74

Section 9.16.

  Restricted Subsidiaries    74

Section 9.17.

  No Personal Liability of Directors, Officers, Employees and Unitholders    74

 

SCHEDULES:       Schedule 2.01    —    Commitments Schedule 3.03    —   
Disclosed Matters Schedule 3.14    —    Subsidiaries Schedule 6.01    —   
Existing Indebtedness Schedule 6.02    —    Existing Liens Schedule 6.08    —   
Existing Restrictions EXHIBITS:       Exhibit A    —    Form of Assignment and
Assumption Exhibit B    —    Form of Opinion of Borrower’s Counsel Exhibit C   
—    Form of Commitment Increase Notice Exhibit D    —    Form of New Lender
Agreement Exhibit E    —    Form of Opinion of In-House Counsel ANNEX      
Annex 1    —    Certain Adjustments to Consolidated EBITDA

 

-iii-



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 20, 2007, among MAGELLAN MIDSTREAM PARTNERS, L.P., the LENDERS party
hereto, and WACHOVIA BANK, N.A., as Administrative Agent and Issuing Bank.

The Borrower, the lenders party thereto, Wachovia Bank, N.A., as the
administrative agent, and certain other parties thereto entered into the
Existing Credit Agreement (hereinafter defined). The Borrower now requests that
the Administrative Agent, the Issuing Bank and the Lenders amend and restate the
Existing Credit Agreement in its entirety and provide the Borrower with a credit
facility pursuant to which the Lenders will commit to make Loans in a principal
amount of up to $550,000,000 outstanding at any time.

In connection therewith, the Administrative Agent has agreed to serve in such
capacity for the Lenders and the Administrative Agent, the Issuing Bank and the
Lenders are agreeable to the Borrower’s request, subject to the terms of this
Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders agree to amend and restate the Existing Credit Agreement in its entirety
as follows:

ARTICLE I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Quarter” has the meaning assigned to such term in Section 6.16.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Wachovia Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, as the case may be.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Revolving Loan or LMIR Swingline Loan, or with respect to the commitment fees,
utilization fees and term out premiums payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption “ABR Spread,”
“Eurodollar Spread,” “LMIR Spread,” “Commitment Fee Rate,” “Utilization Fee
Rate,” or “Term Out Premium,” as the case may be, based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings

   ABR Spread     Eurodollar
Spread and
LMIR Spread     Commitment Fee
Rate     Utilization Fee
Rate     Term Out
Premium  

Category 1

³ A-/A3

   0.00 %   .25 %   .05 %   .05 %   .25 %

Category 2

BBB+/Baa1

   0.00 %   .30 %   .07 %   .05 %   .25 %

Category 3

BBB/Baa2

   0.00 %   .40 %   .09 %   .05 %   .25 %

Category 4

BBB-/Baa3

   0.00 %   .55 %   .11 %   .10 %   .25 %

Category 5

£ BB+/Ba1

   0.00 %   .70 %   .125 %   .10 %   .25 %

In the event that, and at the time that, the Revolving Loans are converted to
Term Loans pursuant to Section 2.21 hereof, the ABR Spread and the Eurodollar
Spread shall automatically increase by the Term Out Premium.

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Applicable Rate
shall be based on the rating for the Index Debt established by the other rating
agency; (ii) if the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings (unless one of
the ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
of the higher of the two ratings); and (iii) if the

 

-2-



--------------------------------------------------------------------------------

ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Available Cash” has the meaning set forth in the Partnership Agreement.

“Base CD Rate” means the sum of (a) the Three Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Magellan Midstream Partners, L.P., a Delaware limited
partnership.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means the occurrence of any of the following events: (a) the
acquisition of greater than 50% of the voting or economic interests in the
General Partner by any Person, other than Holdings, unless such Person has a
consolidated net worth of greater than $500,000,000; (b) the General Partner
shall cease to directly own and control, of record and beneficially, 100% of the
general partner interests in the Borrower or the General Partner shall cease to
be the sole general partner of the Borrower; and (c) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) under the Exchange Act),
excluding Holdings and its Affiliates, shall become, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) directly or
indirectly, of a number of Units that would entitle such person or group to vote
Units representing, in the aggregate, more than 20% of the total number of
Outstanding Units at any annual meeting of the unitholders of the Borrower or
otherwise in the election of directors of the General Partner.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan,
or the Loans comprising such Borrowing, as Revolving Loans, Swingline Loans or
Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, to convert the Revolving Loans outstanding on the
Maturity Date to Term Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such

 

-4-



--------------------------------------------------------------------------------

Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20, and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $550,000,000.

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.20.

“Consenting Lender” has the meaning assigned to such term in Section 2.22.

“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Indebtedness hereunder), (c) depreciation and
amortization expense, (d) amortization of intangibles and organization costs,
(e) any extraordinary non-cash expenses or losses, including, in any event,
non-cash asset write-downs and (f) any extraordinary, unusual or non-recurring
cash income or gains to the extent not included in Consolidated Net Income, and
minus, (i) to the extent included in the statement of such Consolidated Net
Income for such period, any extraordinary, unusual or non-recurring non-cash
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business) and (ii) any
cash payments made during such period in respect of items described in clause
(e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis. For purposes of
calculating Consolidated EBITDA for any period, adjustments shall be made to
income and expenses as set forth on Annex 1 hereto. Additionally, for purposes
of calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Restricted Subsidiary acquires any Person (or any interest in
any Person) or all or substantially all of the assets of any Person, the
Consolidated EBITDA attributable to such assets or an amount equal to the
percentage of ownership of the Borrower or a Restricted Subsidiary, as the case
may be, in such Person times the Consolidated EBITDA of such Person, for such
period determined on a pro forma basis may be included as Consolidated EBITDA
for such period as if such acquisition occurred on the first day of such period;
provided, that during the portion of such period that follows such acquisition,
the computation in respect of the Consolidated EBITDA of such Person or such
assets, as the case may be, shall be made on the basis of actual (rather than
pro forma) results. Such pro forma calculations shall be determined (1) in good
faith by a Financial Officer, and (2) without giving effect to any anticipated
or proposed change in operations, revenues, expenses or other items included in
the computation of Consolidated EBITDA unless otherwise approved by the
Administrative Agent, such approval not to be unreasonably withheld. In
connection with any Material Project, Consolidated EBITDA, as used in
determining the Leverage Ratio, shall be modified so as to include Material
Project EBITDA Adjustments.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Indebtedness” means the consolidated Indebtedness of the Borrower
and its Restricted Subsidiaries. For the purpose of calculating the Leverage
Ratio, “Consolidated Indebtedness” shall not include obligations of the Borrower
or any Restricted Subsidiaries under any Hybrid Securities.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, as applicable, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower, or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, as
applicable, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of the Borrower, as applicable) in which the Borrower or any of its
Restricted Subsidiaries, as applicable, has an ownership interest, except to the
extent that any such income is actually received by the Borrower or any of its
Restricted Subsidiaries, as applicable, in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Restricted Subsidiary
of the Borrower, to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary is not at the time permitted
by the terms of any Contractual Obligation (other than under any Loan Document)
or by any Law applicable to such Restricted Subsidiary.

“Consolidated Net Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) the value of all goodwill, customer lists, covenants not to
compete, trade names, trademarks, patents, copyrights, franchises, organization
expenses, formulas and processes, option rights, and other like intangibles and
(b) all current liabilities (other than current maturities of long term debt);
all as reflected in the Borrower’s most recent consolidated balance sheet
contained in the Borrower’s financial statements most recently delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b) prior to the time as of
which “Consolidated Net Tangible Assets” shall be determined.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.03 or previously disclosed in the
SEC Documents.

 

-6-



--------------------------------------------------------------------------------

“Dispose” means with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer or otherwise
dispose thereof. The term “Disposition” shall have a correlative meaning.

“dollars” or “$” refers to lawful money of the United States of America.

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or legally enforceable
directives issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management or release of any Hazardous Material or to health
(with respect to exposure to Hazardous Materials) and safety matters.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release of any Hazardous Materials into the
environment or (e) any contract or other written agreement pursuant to which
liability is assumed by or imposed against Borrower or any Subsidiary with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under

 

-7-



--------------------------------------------------------------------------------

Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in ARTICLE VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 25, 2006, among Borrower, Wachovia Bank, N.A., as the
administrative agent, and the lenders party thereto.

“Existing Maturity Date” has the meaning set forth in Section 2.22.

“Extended Maturity Date” means, as at any date, the date to which the Maturity
Date has then most recently been extended pursuant to Section 2.22.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if

 

-8-



--------------------------------------------------------------------------------

such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Final Maturity Date” means (i) if the Revolving Loans are converted to Term
Loans pursuant to Section 2.22, then with respect to any Term Loan, the date
that is one year from the then current Maturity Date as of the time of such
conversion, or (ii) if the Revolving Loans are not so converted, the Maturity
Date.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the General Partner.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“General Partner” means Magellan GP, LLC, a Delaware limited liability company
and the general partner of the Borrower.

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with; (ii) any notice to; (iii) any declaration of or with; or (iv) any
registration by or with, or any other action or deemed action by or on behalf
of, any Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

-9-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any applicable Environmental Law.

“Holdings” means Magellan Midstream Holdings, L.P.

“Holdings GP” means Magellan Midstream Holdings GP LLC, the general partner of
Holdings.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Borrower,
or any business trusts, limited liability companies, limited partnerships or
similar entities (i) substantially all of the common equity, general partner or
similar interests of which are owned (either directly or indirectly through one
or more wholly owned Restricted Subsidiaries) at all times by Borrower or any of
its Restricted Subsidiaries, (ii) that have been formed for the purpose of
issuing trust preferred securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Borrower or a Restricted Subsidiary of Borrower, and (B) payments made from time
to time on the subordinated debt.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided however that in no event shall “Indebtedness” include any contingent
reimbursement obligation arising under a Letter of Credit to the extent such
reimbursement obligation has been cash collateralized. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

-10-



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan and any Swingline
Loan, the last day of each March, June, September and December and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Bank” means Wachovia Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Bookrunners and Lead Arrangers” means Wachovia Capital Markets, LLC and
SunTrust Robinson Humphrey, a division of SunTrust Capital Markets, Inc., in
their capacity as Joint Bookrunners and Lead Arrangers hereunder.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and orders of all Governmental Authorities,
whether now or hereafter in effect.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or converted into a Revolving Loan pursuant to Section 2.06(e) at such
time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

 

-11-



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” shall have the meaning set forth in
Section 2.06.

“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Indebtedness
at such date to (ii) Consolidated EBITDA for the four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
information is available.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters Reference LIBOR01 page (or any
successor thereto or substitute therefor provided by Reuters, providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“LIBOR Market Index Rate” means, for any day, the rate for one month U.S. dollar
deposits as reported on the Reuters Reference LIBOR01 page (or any successor
thereto or substitute therefor provided by Reuters, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source or interbank quotation).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

-12-



--------------------------------------------------------------------------------

“LMIR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBOR Market Index Rate.

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Letters of Credit (and any applications therefor and
reimbursement agreements relating thereto), the Wachovia Fee Letter and any
other agreements and documents executed and delivered in connection with this
Agreement.

“Loans” means the loans (including Revolving Loans, Swingline Loans and the Term
Loans, if any) made by the Lenders to the Borrower pursuant to this Agreement.

“Material Acquisition” shall mean one or more acquisitions by the Borrower
and/or its Restricted Subsidiaries of assets or entities or operating lines or
divisions in any rolling 12-month period for an aggregate purchase price of not
less than $30,000,000.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property, condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole, or (b) the validity or enforceability of
any material provision of this Agreement or any material rights or remedies of
the Administrative Agent and the Lenders hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Project” shall mean any capital expansion project by the Borrower or
its Restricted Subsidiaries in connection with which multi-year customer
contracts have been entered into prior to the commencement of construction and
which has a budgeted aggregate capital cost to Borrower or its Restricted
Subsidiaries in excess of $20,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project, (A) prior to completion of the Material Project, a percentage (based on
the then-current completion percentage of the Material Project) of an amount to
be approved by the Administrative Agent as the projected Consolidated EBITDA of
the Borrower or its Restricted Subsidiaries attributable to such Material
Project (such amount to be determined based on multi-year customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts and projected revenues from such contracts, capital costs and
expenses, scheduled completion, and other factors deemed appropriate by
Administrative Agent) shall be added to actual Consolidated EBITDA for the
Borrower and its Restricted Subsidiaries for the fiscal quarter in which
construction of such Material Project commences and for each fiscal quarter
thereafter until completion of the Material Project (net of any actual
Consolidated

 

-13-



--------------------------------------------------------------------------------

EBITDA of the Borrower or its Restricted Subsidiaries attributable to such
Material Project following its completion), provided that if construction of the
Material Project is not completed by the scheduled completion date, then the
foregoing amount shall be reduced by the following percentage amounts depending
on the period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (B) beginning with the first full
fiscal quarter following completion of the Material Project and for the two
immediately succeeding fiscal quarters, an amount equal to the projected
Consolidated EBITDA of the Borrower or its Restricted Subsidiaries attributable
to the Material Project for the balance of the four full fiscal quarter period
following completion shall be added to the actual Consolidated EBITDA of the
Borrower or its Restricted Subsidiaries attributable to the Material Project for
such fiscal quarter or quarters, for determining Consolidated EBITDA for the
fiscal quarter then ending and the immediately preceding three fiscal quarters.
Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Material Project unless not later than 45 days prior to the
delivery of any certificate required by the terms and provisions of
Section 5.01(c) to the extent Material Project EBITDA Adjustments will be made
to Consolidated EBITDA in determining compliance with Section 6.16, the Borrower
shall have delivered to the Administrative Agent, and the Administrative Agent
shall have approved (such approval not to be unreasonably withheld), written pro
forma projections of Consolidated EBITDA of the Borrower or its Restricted
Subsidiaries attributable to such Material Project and such other information
and documentation as the Administrative Agent may reasonably request, all in
form and substance satisfactory to the Administrative Agent, and (ii) the
aggregate amount of all Material Project EBITDA Adjustments during any period
shall be limited to 25% of the total actual Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments or any adjustments in respect of any acquisitions as provided in the
definition of Consolidated EBITDA).

“Maturity Date” means the earlier of (x) the later of (i) September 20, 2012 and
(ii) the then current Extended Maturity Date, if applicable, and (y) the date
which is the effective date of any other termination, cancellation or
acceleration of all Commitments hereunder.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned to such term in Section 2.20.

“New Lender Agreement” has the meaning assigned to such term in Section 2.20.

“Nominee” has the meaning set forth in Section 2.22.

“Non-Consenting Lender” has the meaning set forth in Section 2.22.

“Notice of Extension” has the meaning set forth in Section 2.22.

 

-14-



--------------------------------------------------------------------------------

“Obligations” means all obligations (monetary or otherwise) of the Borrower and
each of its Subsidiaries arising under or in connection with this Agreement and
each other Loan Document.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Outstanding Units” has the meaning set forth in the Partnership Agreement

“Participant” has the meaning set forth in Section 9.04.

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of April 13, 2005, as amended by
those amendments dated February 9, 2006, and February 15, 2006.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” shall have the meaning set forth in Section 3(2)(A) of ERISA
(other than a Multiemployer Plan), established or maintained by the Borrower or
any of its Restricted Subsidiaries or any ERISA Affiliate or as to which the
Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate
contributes or is a member or otherwise may have any liability.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of ARTICLE VII;

 

-15-



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(h) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;

(i) the lien reserved in leases for rent and for compliance with the terms of
the lease in the case of leasehold estates;

(j) any Lien in favor of any Governmental Authority to secure partial, progress,
advance or other payments pursuant to any contract or statute, or any Lien
securing industrial development, pollution control or similar revenue bonds; and

(k) any easements, exceptions or reservations in any property or assets granted
or reserved for the purpose of pipelines, roads, the removal of oil, gas, coal
or other minerals, and other like purposes, or for the joint or common use of
real property, facilities and equipment which are incidental to, and do not
materially interfere with, the ordinary conduct of the Borrower’s and/or its
Subsidiaries’ business.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except as otherwise permitted above.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper, asset backed securities, auction rate
securities or similar instruments maturing or resetting within 270 days from the
date of acquisition thereof and having, at such date, a credit rating of at
least A-2 or AA from S&P or P-2 or Aa2 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

-16-



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;

(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
and

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition, except that with respect to the maturities of the assets included in
such funds the requirements of clauses (a) through (f) shall not be applied to
the individual assets included in such funds but to the weighted-average
maturity of all assets included in such funds.

“Permitted Joint Venture”: any Person (other than a Subsidiary) in which the
Borrower, directly or through Subsidiaries, holds equity interests representing
less than 100%, of the total outstanding equity interests of such Person.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wachovia Bank, N.A. as its prime rate in effect at its principal
office in Charlotte, North Carolina; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Re-Allocation Date” has the meaning assigned to such term in Section 2.20.

“Register” has the meaning set forth in Section 9.04.

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

-17-



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing, in the aggregate, more than 50% of the sum
of the total Revolving Credit Exposures and unused Commitments at such time;
provided that notwithstanding anything contained in this Agreement to the
contrary, at any time during the Term Out Period the term “Required Lenders”
shall mean Lenders in the aggregate holding at least 50% of the aggregate unpaid
principal amount of the outstanding Term Loans.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(25), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to: (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
of any Hazardous Material; or (iii) perform studies and investigations in
connection with clause (i) or (ii) above.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Restricted Subsidiary” means each of (a) (i) Magellan Operating GP, LLC., a
Delaware limited liability company, (ii) Magellan OLP, L.P., a Delaware limited
partnership, (iii) Magellan Pipeline Company, L.P., a Delaware limited
partnership, (iv) Magellan Pipeline Terminals, L.P., a Delaware limited
partnership, (v) Magellan Pipeline GP, LLC, a Delaware limited liability
company, (vi) Magellan NGL, LLC, a Delaware limited liability company,
(vii) Magellan Ammonia Pipeline, L.P., a Delaware limited partnership,
(viii) Magellan Terminals Holdings, L.P., a Delaware limited partnership,
(ix) Magellan Pipelines Holdings, L.P., a Delaware limited partnership, and
(x) Magellan Asset Services, L.P., a Delaware limited partnership, and (b) any
other Subsidiary of the Borrower designated by the Borrower as a Restricted
Subsidiary pursuant to Section 9.16.

“Revolving Credit Exposure” means, with respect to any Lender, at any time prior
to any conversion of Revolving Loans to Term Loans pursuant to Section 2.21, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

 

-18-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“SEC Documents” means the Borrower’s filings with the SEC publicly available.

“Services Agreement” means the Services Agreement dated as of January 1, 2006,
among the General Partner, the Borrower, and Magellan Midstream Holdings GP,
LLC, as in effect as of the date hereof without giving any effect to any
subsequent amendment, supplement or other modification thereto or termination
thereof not approved of by the Required Lenders if such amendment, supplement or
other modification thereto or termination thereof would reasonably be expected
to adversely affect the Lenders.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable non-personal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

-19-



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means Wachovia Bank, N.A., in its capacity as the lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means a Revolving Loan that is converted to a Term Loan pursuant to
Section 2.21.

“Term Out Period” means the period commencing on the Maturity Date and ending on
the first anniversary thereof.

“Three Month Secondary CD Rate” means, for any day, the secondary market rate
for three month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for three
month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the LIBOR Market Index Rate.

“Units” has the meaning set forth in the Partnership Agreement

“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.

 

-20-



--------------------------------------------------------------------------------

“Wachovia Fee Letter” means the letter agreement dated September 20, 2007,
between the Borrower, the Administrative Agent and Wachovia Capital Markets, LLC
pertaining to certain fees payable to the Administrative Agent.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan” or a “Eurodollar Term Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in a manner satisfactory to the Borrower and
the Required Lenders.

 

-21-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (i) to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments and (ii) at the election of the Borrower, to convert the
principal amount of any Revolving Loans remaining outstanding on the Maturity
Date to Term Loans pursuant to Section 2.21. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and re-borrow Revolving Loans.

Section 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan or LMIR Loan as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $100,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, (i) the Borrower
shall not be entitled to request, or to elect to convert (except for a
conversion to a Term Loan pursuant to Section 2.21) or continue, any Revolving
Loan if the Interest Period requested with respect thereto would end after the
Maturity Date and (ii) the Borrower shall not be entitled to request, to elect
to convert or continue, any Term Loan if the Interest Period requested with
respect thereto would end after the Final Maturity Date.

 

-22-



--------------------------------------------------------------------------------

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04. Existing Credit Agreement. In connection with the amendment and
restatement of the Existing Credit Agreement pursuant hereto, Borrower,
Administrative Agent and Lenders shall as of the Effective Date make adjustments
to the outstanding principal amount of the “Loans” under the Existing Credit
Agreement (as such term is defined therein) (but not any interest accrued
thereon prior to the Effective Date or any accrued commitment fees under the
Existing Credit Agreement prior to the Effective Date), including the borrowing
of additional Loans hereunder and the repayment of “Loans” under the Existing
Credit Agreement (as such term is defined therein) plus all applicable accrued
interest, fees and expenses as shall be necessary to provide for Loans by each
Lender in proportion to, and in any event not in excess of, the amount of its
relevant Commitments as of the Effective Date, but in no event shall such
adjustment of any Eurodollar Loans entitle any Lender to any reimbursement under
Section 2.16 hereof or Section 2.16 of the Existing Credit Agreement; provided
that the foregoing is not intended to relieve Borrower for paying any such costs
to lenders under the Existing Credit

 

-23-



--------------------------------------------------------------------------------

Agreement to the extent such lenders are not Lenders under this Agreement, and
each Lender shall be deemed to have made an assignment of its outstanding Loans
and commitments under the Existing Credit Agreement, and assumed outstanding
Loans and commitments under the Existing Credit Agreement, and assumed
outstanding Loans and commitments of other Lenders under the Existing Credit
Agreement as may be necessary to effect the foregoing. In addition, as of the
Effective Date (i) each Letter of Credit outstanding under the Existing Credit
Agreement shall be deemed to have been issued under this Agreement without
further consideration or any fees under the Existing Credit Agreement; (ii) the
Existing Credit Agreement and the Commitments thereunder shall terminate and be
superseded by this Agreement, and (iii) the Obligations of the Borrower
hereunder are in renewal and extension of the obligations and indebtedness of
the Borrower under the Existing Credit Agreement.

Section 2.05. Swingline Loans. (a) General. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $55,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) of the Swingline Loan, the amount of the requested Swingline
Loan and whether such Borrowing is to be an ABR Borrowing or a LMIR Borrowing.
If no election as to the Type of Swingline Borrowing is specified, then the
requested Swingline Borrowing shall be an ABR Borrowing. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit or wire transfer of funds, as applicable, to
an account of the Borrower designated by the Borrower in writing to the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire

 

-24-



--------------------------------------------------------------------------------

participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any of its Subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, the sum of the total Revolving Credit Exposures shall not exceed the
total Commitments.

 

-25-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to 5:00
p.m., New York City time, on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date, unless cash collateral,
as set forth in Section 2.06(k) below, shall have been granted to the Issuing
Bank as security therefor no later than the date referred to in clause
(ii) above, in which event such cash collateralized Letter of Credit shall not
have an expiration date later than one year after the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Promptly following receipt of a notice from Borrower
requesting the issuance of a Letter of Credit in accordance with
Section 2.06(b), the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s participation in such Letter
of Credit.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or Section 2.05 that such payment be financed with
an ABR Revolving Borrowing or a Swingline Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due,

 

-26-



--------------------------------------------------------------------------------

the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for

 

-27-



--------------------------------------------------------------------------------

further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than 50%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become

 

-28-



--------------------------------------------------------------------------------

effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
ARTICLE VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Funds
held in such account shall be invested in money market funds of the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no other obligation to make any other investment of the funds therein. The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in such account and shall be deemed to have
exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property, it
being understood that the Administrative Agent shall not have any responsibility
for taking any necessary steps to preserve rights against any parties with
respect to any such funds. Interest or profits, if any, on such investments
shall accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default as described above, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

(k) In the event any Letters of Credit shall be outstanding according to their
terms after the Maturity Date, including, without limitation, during the Term
Out Period, if any, the Borrower shall pay to the Administrative Agent, no later
than the date that is five Business Days prior to the Maturity Date, an amount
equal to the undrawn amount of such Letters of Credit to be held in a special
interest bearing cash collateral account pledged to the Administrative Agent for
the benefit of the Lenders with LC Exposure on such date (the “Letter of Credit
Collateral Account”). The Borrower and the Administrative Agent shall establish
the Letter of Credit Collateral Account and the Borrower shall execute all
documents and agreements that the Administrative Agent reasonably requests in
connection therewith to establish the Letter of Credit Collateral Account and
grant the Administrative Agent a first priority security interest in such
account and the funds therein. The Borrower hereby pledges to the Administrative
Agent and grants the Administrative Agent a security interest, for the benefit
of the Lenders with LC Exposure described above in the Letter of Credit
Collateral Account, whenever established, in all funds held in the Letter of
Credit Collateral Account from time to time, and in all proceeds thereof as
security for the payment of the Borrower’s obligations to reimburse the Issuing
Bank for amounts drawn on Letters of Credit expiring after the Maturity Date.
Funds held in the Letter of Credit Collateral Account shall be held as cash
collateral for obligations described in this Section 2.06 and promptly applied
by the Administrative Agent at the request of the Issuing Bank to any
reimbursement or other obligations under Letters of Credit that exist or occur
in the future during such time as the Borrower has any outstanding obligations
to the Issuing Bank. To the extent that any surplus funds are held in the
Letters of Credit Collateral Account above the

 

-29-



--------------------------------------------------------------------------------

undrawn amount of any outstanding Letters of Credit, during the existence of an
Event of Default the Administrative Agent may (A) hold such surplus funds in the
Letter of Credit Collateral Account as cash collateral or (B) apply such surplus
funds to satisfy the secured obligations of the Borrower. If no Event of Default
has occurred and is continuing, the Administrative Agent shall release to the
Borrower at the Borrower’s written request any funds held in the Letter of
Credit Collateral Account above the amount required by this Section. Funds held
in the Letter of Credit Collateral Account shall be invested in money market
funds of the Administrative Agent or in another investment if mutually agreed
upon by the Borrower and the Administrative Agent, but the Administrative Agent
shall have no other obligation to make any other investment of the funds
therein. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting or transferring by wire the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans or any Swingline
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
at such time in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request (or with respect to the Term
Loans, as specified in Borrower’s notice exercising its option to convert the
Revolving Loans to Term Loans as set forth in Section 2.21) and, in the case of
a Eurodollar Borrowing, shall have an initial Interest

 

-30-



--------------------------------------------------------------------------------

Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event

 

-31-



--------------------------------------------------------------------------------

of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date (unless converted to Term Loans pursuant to Section 2.21 in which
event subclause (ii) of this Section 2.10(a) shall apply), (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan on the Final Maturity Date, and (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date or 14 days following the date such Swingline Loan is made.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

-32-



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

Section 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender less the
sum of such Lender’s Revolving Credit Exposure, during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

-33-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to un-reimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum, on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to un-reimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day)

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a utilization fee, which shall accrue at the Applicable Rate on the
daily amount of (i) such Lender’s Revolving Credit Exposure during the period
from and including the date the aggregate amount of the Lenders’ Revolving
Credit Exposure is equal to or greater than 50% of the aggregate amount of such
Lenders’ Commitments to but excluding the date on which such aggregate amount of
the Lenders’ Revolving Credit Exposure is less than 50% of the aggregate amount
of such Lenders’ Commitments and (ii) such Lender’s Term Loan during the Term
Out Period. Accrued utilization fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the Final Maturity
Date, commencing on the first such date to occur after the date hereof; provided
that any utilization fees accruing after the Final Maturity Date shall be
payable on demand. All utilization fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(d) Additionally, the Borrower agrees to pay to the Administrative Agent, for
its own account and for the accounts of the Lenders hereunder, fees payable in
the amount and at the times separately agreed upon pursuant to the Wachovia Fee
Letter.

(e) Intentionally Deleted.

 

-34-



--------------------------------------------------------------------------------

(f) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the other parties to which such
fees are to be paid (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees, utilization fees, term out
premiums and participation fees, to the Lenders or to the Joint Bookrunners and
Lead Arrangers, as applicable. Fees paid shall not be refundable under any
circumstances.

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) The Loans comprising each LMIR Borrowing shall bear interest at the LIBOR
Market Index Rate plus the Applicable Rate.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) The Borrower hereby unconditionally promises to pay accrued interest on each
Loan in arrears on each Interest Payment Date for such Loan and upon the Final
Maturity Date; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
the LIBOR Market Index Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

-35-



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing

 

-36-



--------------------------------------------------------------------------------

Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

-37-



--------------------------------------------------------------------------------

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (except as a result that such
sums were imposed as a result of the willful misconduct or gross negligence of
the Administrative Agent, such Lender or the Issuing Bank, as applicable, as
finally determined by a court of competent jurisdiction), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error. Neither the
Administrative Agent, any Lender nor the Issuing Bank shall be entitled to
receive any payment with respect to the Indemnified Taxes or Other Taxes that
are incurred or accrued more than 180 days prior to the date the Administrative
Agent, such Lender or the Issuing Bank, as applicable, gives notice thereof and
demand therefor to the Borrower.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law, such
properly completed and executed documentation prescribed by applicable Law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

-38-



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 201 South College
St., Charlotte, North Carolina 28288-0680, Attention: Agency Services, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, un-reimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and un-reimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and un-reimbursed
LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving

 

-39-



--------------------------------------------------------------------------------

payment of a greater proportion of the aggregate amount of its Revolving Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, Section 2.06(e), Section 2.07(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation

 

-40-



--------------------------------------------------------------------------------

or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or Section 2.17, as the case may be, in the future and (ii) would
not subject such Lender to any un-reimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20. Increase of Commitments. (a) If no Default, Event of Default or
Material Adverse Change shall have occurred and be continuing at the time of
delivery of the Commitment Increase Notice, the Borrower may at any time and
from time to time request an increase of the aggregate Commitments by notice to
the Administrative Agent in writing of the amount of such proposed increase
(such notice, a “Commitment Increase Notice”); provided, however, that (i) each
such increase shall be at least $10,000,000, (ii) the cumulative increase in
Commitments after the date hereof pursuant to this Section 2.20 shall not exceed
$150,000,000 without the approval of the Required Lenders, (iii) the Commitment
of any Lender may not be increased without such Lender’s consent, and (iv) the
aggregate amount of the Lenders’ Revolving Loan Commitments shall not exceed
$700,000,000 without the approval of the Required Lenders. The Administrative
Agent shall, within five (5) Business Days after receipt of the Commitment
Increase Notice, notify each Lender of such request. Each Lender desiring to
increase its Commitment shall so notify the Administrative Agent in writing no
later than fifteen (15) days after receipt by the Lender of such request. Any
Lender that accepts an offer to it by the Borrower to increase its Commitment
pursuant to this Section 2.20 shall, in each case, execute a Commitment Increase
Agreement, in substantially the form attached hereto as Exhibit C, with the
Borrower and the Administrative Agent, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Revolving Loan Commitment as so increased, and the definition of
Commitment in Section 1.01 and Schedule 2.01 hereof shall be deemed to be
amended to reflect such increase. Any Lender that

 

-41-



--------------------------------------------------------------------------------

does not notify the Administrative Agent within such period that it will
increase its Revolving Loan Commitment shall be deemed to have rejected such
offer to increase its Revolving Loan Commitment. No Lender shall have any
obligation whatsoever to agree to increase its Revolving Loan Commitment. Any
agreement to increase a Lender’s pro rata share of the increased Revolving Loan
Commitment shall be irrevocable and shall be effective upon notice thereof by
the Administrative Agent at the same time as that of all other increasing
Lenders.

(b) If any portion of the increased Commitments is not subscribed for by such
Lenders, the Borrower may, in its sole discretion, but with the consent of the
Administrative Agent as to any Person that is not at such time a Lender (which
consent shall not be unreasonably withheld or delayed), offer to any existing
Lender or to one or more additional banks or financial institutions the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments pursuant to paragraph (c) below by notifying the
Administrative Agent. Promptly and in any event within five (5) Business Days
after receipt of notice from the Borrower of its desire to offer such
unsubscribed commitments to certain existing Lenders, to the additional banks or
to financial institutions identified therein or such additional banks or
financial institutions identified by the Administrative Agent and approved by
the Borrower, the Administrative Agent shall notify such proposed lenders of the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Commitments.

(c) Any additional bank or financial institution that the Borrower selects to
offer participation in the increased Revolving Loan Commitments shall execute
and deliver to the Administrative Agent a New Lender Agreement (a “New Lender
Agreement”), in substantially the form attached hereto as Exhibit D, setting
forth its Revolving Loan Commitment, and upon the effectiveness of such New
Lender Agreement such bank or financial institution (a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
the signature pages hereof shall be deemed to be amended to add the name of such
New Lender and the definition of Revolving Loan Commitment in Section 1.01 and
Schedule 2.01 hereof shall be deemed amended to increase the aggregate
Commitments of the Lenders by the Commitment of such New Lender, provided that
the Revolving Loan Commitment of any New Lender shall be an amount not less than
$10,000,000. Each New Lender Agreement shall be irrevocable and shall be
effective upon notice thereof by the Administrative Agent at the same time as
that of all other New Lenders.

Any Lender that accepts an offer to it by the Borrower to increase its
Commitment pursuant to this Section 2.20 shall, in each case, execute a
Commitment Increase Agreement with the Borrower and the Administrative Agent,
whereupon such Lender shall be bound by and entitled to the benefits of this
Agreement with respect to the full amount of its Commitment as so increased, and
the definition of Commitment in Section 1.01 and Schedule 2.01 hereof shall be
deemed to be amended to reflect such increase.

(d) The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrower and legal opinions of counsel to the
Borrower as the Administrative Agent shall reasonably request with respect
thereto, in each case in form and substance

 

-42-



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent. Once a New Lender Agreement
or Commitment Increase Agreement becomes effective, the Administrative Agent
shall reflect the increases in the Commitments effected by such agreements by
appropriate entries in the Register.

(e) If any bank or financial institution becomes a New Lender pursuant to
Section 2.20(c) or any Lender’s Commitment is increased pursuant to
Section 2.20, additional Revolving Loans made on or after the effectiveness
thereof (the “Re-Allocation Date”) shall be made pro rata based on their
respective Commitments in effect on or after such Re-Allocation Date (except to
the extent that any such pro rata borrowings would result in any Lender making
an aggregate principal amount of Revolving Loans in excess of its Commitment, in
which case such excess amount will be allocated to, and made by, such New Lender
and/or Lenders with such increased Commitments to the extent of, and pro rata
based on, their respective Commitments), and continuations of Loans outstanding
on such Re-Allocation Date shall be effected by repayment of such Loans on the
last day of the Interest Period applicable thereto or, in the case of ABR Loan,
on the date of such increase, and the making of new Loans of the same Type pro
rata based on the respective Revolving Loan Commitments in effect on and after
such Re-Allocation Date.

(f) If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.

Section 2.21. Conversion to Term Loans. At the option of the Borrower and
subject to the satisfaction of the conditions precedent set forth in this
Section 2.21 and the conditions precedent for a Borrowing set forth in
Section 4.02, all of which conditions must be satisfied at the time of
Borrower’s request, upon written notice delivered to the Administrative Agent no
earlier than 60 days and no later than five Business Days prior to the Maturity
Date, the aggregate principal amount of all, but not less than all, of the
Revolving Loans remaining outstanding at 5:00 p.m., New York City time, on the
Maturity Date shall automatically convert to Term Loans with a maturity of one
year and shall be considered a “Borrowing” for all purposes under this
Agreement. Any portion of each Lender’s Commitment not utilized on or before the
date of expiration of the Availability Period shall be permanently cancelled.
Any Term Loans that are prepaid may not be reborrowed and Borrower shall be
required to pay all unpaid principal and all accrued and unpaid interest on the
Term Loans on or prior to the Final Maturity Date. Term Loans shall be ABR Loans
or Eurodollar Loans, at Borrower’s election, and Borrower shall have the right
to continue or convert the Type of Term Loan Borrowing and, as applicable, elect
different Interest Periods applicable thereto in the same manner as the
Revolving Borrowings.

Section 2.22. Extensions of Termination Date; Removal of Lenders. (a) Subject to
the remaining terms and provisions of this Section 2.22 and provided that all
conditions precedent for a Loan or the issuance of a Letter of Credit set forth
in Section 4.01 have been satisfied as of the date Borrower delivers a Notice of
Extension, then the Borrower shall have an unlimited number of successive
options to extend the Maturity Date for a period of 364 days each (each an

 

-43-



--------------------------------------------------------------------------------

“Extension Option”), provided, that in no event shall Borrower have such
option(s) to extend the Maturity Date during the Term Out Period and any
unexercised options to extend the Maturity Date as of the commencement of the
Term Out Period shall be deemed waived. In connection with the exercise of an
Extension Option, the Borrower may, by written notice to the Administrative
Agent (a “Notice of Extension”) given not earlier than 60 days prior to the
first anniversary of the Effective Date nor later than 45 days prior to the then
effective Maturity Date, advise the Lenders that it requests an extension of the
then effective Maturity Date (such then effective Maturity Date being the
“Existing Maturity Date”) by 364 calendar days, effective on the Existing
Maturity Date. The Administrative Agent will promptly, and in any event within
five Business Days of the receipt of any such Notice of Extension, notify the
Lenders of the contents of each such Notice of Extension.

(b) Each Notice of Extension shall (i) be irrevocable and (ii) constitute a
representation by the Borrower that (A) no Event of Default, Default or any
Material Adverse Change has occurred and is continuing, and (B) the
representations and warranties contained in ARTICLE III are correct on and as of
the date Borrower provides any Notice of Extension, as though made on and as of
such date (unless any representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be correct as
of such earlier date).

(c) In the event a Notice of Extension is given to the Administrative Agent as
provided in Section 2.22(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 10 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If the Required Lenders so consent (the “Consenting Lenders”) to
such extension, which consent may be withheld in their sole and absolute
discretion, and any and all Lenders who have not consented (the “Non-Consenting
Lenders”) are replaced pursuant to paragraph (d) or (e) of this Section 2.22 or
repaid pursuant to paragraph (f) of this Section 2.22, then the Maturity Date,
and the Commitments of the Consenting Lenders and the Nominees (as defined
below) shall be automatically extended 364 calendar days from the Existing
Maturity Date, effective on the Existing Maturity Date. The Administrative Agent
shall promptly notify the Borrower and all of the Lenders of each written notice
of consent given pursuant to this Section 2.22(c).

(d) In the event the Consenting Lenders hold less than 100% of the sum of the
aggregate Revolving Credit Exposures and unused Commitments, the Consenting
Lenders, or any of them, shall have the right (but not the obligation) to assume
all or any portion of the Non-Consenting Lenders’ Commitments by giving written
notice to the Borrower and the Administrative Agent of their election to do so
on or before the day that is 20 days following the date of Administrative
Agent’s receipt of the Notice of Extension, which notice shall be irrevocable
and shall constitute an undertaking to (i) assume, as of 5:00 p.m., New York
City time, on the Existing Maturity Date, all or such portion of the Commitments
of the Non-Consenting Lenders, as the case may be, as may be specified in such
written notice, and (ii) purchase (without recourse) from the Non-Consenting
Lenders, at 5:00 p.m., New York City time, on the Existing Maturity Date, the
Revolving Credit Exposures outstanding on the Existing

 

-44-



--------------------------------------------------------------------------------

Maturity Date that correspond to the portion of the Commitments to be so
purchased at a price equal to the aggregate outstanding principal amount of the
Obligations payable by the Borrower to such Non-Consenting Lender plus any
accrued but unpaid interest on such Obligations and accrued but unpaid fees or
other amounts owing by the Borrower in respect of such Non-Consenting Lender’s
Loans and Commitments hereunder. Such Commitments and Revolving Credit
Exposures, or portion thereof, to be assumed and purchased by Consenting Lenders
shall be allocated by the Administrative Agent among those Consenting Lenders
who have so elected to assume the same, such allocation to be on a pro rata
basis in accordance with the respective Commitments of such Consenting Lenders
as of the Existing Maturity Date (provided, however, in no event shall a
Consenting Lender be required to assume and purchase an amount or portion of the
Commitments and Revolving Credit Exposures of the Non-Consenting Lenders in
excess of the amount which such Consenting Lender agreed to assume and purchase
pursuant to the immediately preceding sentence) or on such other basis as such
Consenting Lender shall agree. The Administrative Agent shall promptly notify
the Borrower and the other Consenting Lenders in the event it receives any
notice from a Consenting Lender pursuant to this Section 2.22(d).

(e) In the event that the Consenting Lenders shall not elect as provided in
Section 2.22(d) to assume and purchase all of the Non-Consenting Lenders’
Commitments and Credit Exposures, the Borrower may designate, by written notice
to the Administrative Agent and the Consenting Lenders given on or before the
day that is 30 days following the date of Administrative Agent’s receipt of the
Notice of Extension, one or more assignees not a party to this Agreement
(individually, a “Nominee” and collectively, the “Nominees”) to assume all or
any portion of the Non-Consenting Lenders’ Commitments not to be assumed by the
Consenting Lenders and to purchase (without recourse) from the Non-Consenting
Lenders all Revolving Credit Exposures outstanding at 5:00 p.m., New York City
time, on the Existing Maturity Date that corresponds to the portion of the
Commitments so to be assumed at the price specified in Section 2.22(d). Each
assumption and purchase under this Section 2.22(e) shall be effective as of 5:00
p.m., New York City time, on the Existing Maturity Date when each of the
following conditions has been satisfied in a manner satisfactory to the
Administrative Agent:

(i) each Nominee and the Non-Consenting Lenders have executed an Assignment and
Assumption pursuant to which such Nominee shall (A) assume in writing its share
of the obligations of the Non-Consenting Lenders hereunder, including its share
of the Commitments of the Non-Consenting Lenders and (B) agree to be bound as a
Lender by the terms of this Agreement;

(ii) each Nominee shall have completed and delivered to the Administrative Agent
an Administrative Questionnaire; and

(iii) the assignment shall otherwise comply with Section 9.04.

(f) If all of the Commitments of the Non-Consenting Lenders are not replaced on
or before the Existing Maturity Date applicable to such Non-Consenting Lenders,
then, at the Borrower’s option, either (i) all Commitments shall terminate on
the Existing Maturity Date and the Borrower shall fully repay on the Existing
Maturity Date the Loans (including, without limitation, all accrued and unpaid
interest); or (ii) the Borrower shall give prompt notice of termination on the
Existing Maturity Date applicable to such Non-Consenting Lenders of the

 

-45-



--------------------------------------------------------------------------------

Commitments of each Non-Consenting Lender not so replaced to the Administrative
Agent, and shall fully repay on the Existing Maturity Date applicable to such
Non-Consenting Lenders the Loans (including, without limitation, all accrued and
unpaid interest), if any, of such Non-Consenting Lenders, which shall reduce the
aggregate Commitments accordingly (to the extent not assumed), and the Existing
Maturity Date shall be extended in accordance with this Section 2.22 for the
remaining Commitments of the Consenting Lenders; provided, however, that the
Required Lenders have consented to such extension pursuant to Section 2.22(c).
Following the Existing Maturity Date applicable to such Non-Consenting Lenders,
the Non-Consenting Lenders shall have no further obligations under this
Agreement, including, without limitation, that such Non-Consenting Lenders shall
have no obligation to purchase participations in Letters of Credit.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s limited partnership powers and have been duly authorized by all
necessary limited partnership action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03. No Undisclosed Liabilities. The Borrower and its Subsidiaries have
no material liabilities or obligations of any nature except for (i) liabilities
or obligations reflected or reserved against in the financial statements
delivered by Borrower pursuant to Section 3.05 or in the financial statements
most recently delivered by the Borrower pursuant to Section 5.01, (ii) current
liabilities incurred in the ordinary course of business since the date of such
financial statements, (iii) liabilities or obligations that are not required to
be included in financial statements prepared in accordance with GAAP, and
(iv) those set forth in Schedule 3.03 attached to this Agreement or previously
disclosed in the Borrower’s filings with the SEC.

Section 3.04. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such (i) as have been (or prior to
the Effective Date will be) obtained or made and are in full force and effect,
(ii) filings as may be required from time to time by the SEC in connection with
the Transactions, and (iii) those required in the ordinary course of

 

-46-



--------------------------------------------------------------------------------

business of the Borrower and its Subsidiaries in order to comply with the
requirements of applicable Law, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or material instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except any Liens as may be created under the Loan
Documents.

Section 3.05. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income and cash flows (i) as of and for the fiscal year ended
December 31, 2006, as reported on by Ernst & Young LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2007, certified by the chief financial officer of the
General Partner. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Between December 31, 2006 and the date of this Agreement, no Material
Adverse Change has occurred.

Section 3.06. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for such defects in title that would not
reasonably be expected to have a Material Adverse Change.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries, taken as a whole,
and, to the knowledge of the Borrower, the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Change.

Section 3.07. Litigation and Environmental Matters. (a) As of the date of this
Agreement, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Change, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with

 

-47-



--------------------------------------------------------------------------------

any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received written notice of any claim
with respect to any Environmental Liability or (iv) knows of any reasonable
basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Change.

Section 3.08. Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change.

Section 3.09. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.10. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

Section 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Change. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that would reasonably be
expected to have a Material Adverse Change, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that would reasonably be expected to have a
Material Adverse Change.

Section 3.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements and instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Change. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,

 

-48-



--------------------------------------------------------------------------------

with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time when prepared, it being recognized by the Lenders
that such projections and other information regarding future events are not to
be viewed as fact and that actual results or developments during the period or
periods covered may differ from the delivered projections and other prospective
information.

Section 3.13. Intentionally Deleted.

Section 3.14. Subsidiaries. As of the date hereof, Borrower has no Subsidiaries
other than those listed on Schedule 3.14 attached hereto and Schedule 3.14
lists, for each Subsidiary of the Borrower as of the date hereof, its full legal
name, its jurisdiction of organization, the number of shares of capital stock or
other Equity Interests outstanding and the owner(s) of such shares or Equity
Interests.

Section 3.15. Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation T, U or X of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock in violation of said Regulation T, U or X or to extend
credit to others for the purpose of purchasing or carrying margin stock in
violation of said Regulation T, U or X.

Section 3.16. Licenses and Permits. Each of the Borrower and its Subsidiaries
possess all licenses, permits, authorizations, registrations, approvals and
similar rights necessary under Law for such Person to conduct its operations as
now being conducted, each of such licenses, permits, authorizations,
registrations, approvals and similar rights is valid and subsisting, in full
force and effect and enforceable by such Person, and such Person is in
compliance with all terms, conditions or other provisions of such permits,
authorizations, registrations, approvals and similar rights except where such
failure to possess, such invalidity or such noncompliance would not reasonably
be expected to have a Material Adverse Change.

Section 3.17. Intentionally Deleted.

Section 3.18. No Default. No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.

ARTICLE IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and all other documents
required by Lender in connection with this Agreement signed on behalf of such
party or (ii) written evidence

 

-49-



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and all other documents required by
Lender in connection with this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins, L.L.P., counsel for the Borrower, substantially in the
form of Exhibit B, and covering such other matters relating to the Borrower,
this Agreement or the Transactions as the Required Lenders shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of the general counsel of the General Partner, substantially in the form
of Exhibit E, and covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the General
Partner, the authorization of the Transactions and any other legal matters
relating to the Borrower and the General Partner, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the General Partner, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent and the Joint Bookrunners and Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced at least one Business Day
prior to the Effective Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(g) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two (2) most recent fiscal years
ended prior to the Effective Date as to which such financial statements are
available, and (ii) satisfactory unaudited interim consolidated financial
statements of the Borrower for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to clause
(i) immediately above as to which such financial statements are available.

(h) The Administrative Agent shall have received satisfactory evidence that all
amounts outstanding under the Existing Credit Agreement shall be repaid or
refinanced as necessary to carry out the intent of this Agreement and all
Commitments under the Existing Credit Agreement shall have been cancelled,
increased, decreased or reallocated as necessary to carry out the intent of this
Agreement.

 

-50-



--------------------------------------------------------------------------------

(i) All governmental and third party approvals necessary in connection with the
financing contemplated hereby shall have been obtained and be in full force and
effect.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on September 21, 2007 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate to an earlier date in which case
such representation and warranty will be true and correct on and as of such
earlier date; provided, that the aforementioned materiality qualifier shall not
apply to any representations and warranties that contain a materiality qualifier
within such representation and warranty.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, on EDGAR
(or upon the request of any Lender, the Borrower shall provide a copy of such
statement or report described below to any Lender that does not have access to
EDGAR), its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the

 

-51-



--------------------------------------------------------------------------------

previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower on EDGAR (or upon the request of any Lender,
the Borrower shall provide a copy of such statement or report described below to
any Lender that does not have access to EDGAR), its consolidated balance sheet
and related statements of operations and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.16, and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the last audited financial
statements delivered pursuant to Section 5.01(a) above and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, on EDGAR (or upon the
request of any Lender, the Borrower shall provide a copy of such statement or
report described below to any Lender that does not have access to EDGAR) copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, as the case may be;

(f) promptly after Moody’s or S&P shall have announced a change in the rating
established for the Index Debt, written notice of such rating change; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

-52-



--------------------------------------------------------------------------------

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default of which the Borrower has knowledge;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Change;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount that could
reasonably be expected to have a Material Adverse Change;

(d) unless otherwise available on EDGAR, material press releases pertaining to
Borrower and press releases relating to financial matters pertaining to
Borrower; and

(e) any other development (including, but not limited to, a development of an
environmental nature) that results in, or could reasonably be expected to result
in, a Material Adverse Change.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the General Partner setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except where the failure to do so would not reasonably be expected
to have a Material Adverse Change; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would result in a Material Adverse Change before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Change.

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition in accordance
with industry practice, ordinary

 

-53-



--------------------------------------------------------------------------------

wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties subject to applicable safety rules and procedures, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

Section 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Change.

Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (i) refinance all amounts outstanding under the Existing
Credit Agreement; (ii) pay the fees, expenses and other transaction costs of the
transactions contemplated hereby; and (iii) fund working capital needs of, and
for general corporate, partnership and limited liability company purposes of,
the Borrower and its Subsidiaries (including payment of the purchase price and
related expenses of acquisitions). No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the working capital needs of,
and general corporate, partnership and limited liability company purposes of,
the Borrower and its Subsidiaries.

Section 5.09. Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause its Subsidiaries
to, (a) comply in all material respects with all applicable provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
employee benefit plans (as defined in ERISA), (b) not take any action or fail to
take action the result of which could be (i) a liability to the PBGC or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, and (d) operate each employee benefit plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent, in each case, where the failure to do so would not
reasonably be expected to result in a Material Adverse Change. The Borrower
shall, and shall cause each of its Subsidiaries to, furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan sponsored, maintained or contributed
to by any of said Persons, as may be reasonably requested by the Administrative
Agent.

Section 5.10. Intentionally Deleted.

 

-54-



--------------------------------------------------------------------------------

Section 5.11. Compliance with Environmental Laws; Environmental Reports. In
addition to and without limiting the generality of Section 5.07, the Borrower
shall, and shall cause its Subsidiaries to, (i) comply in all material respects
with all Environmental Laws applicable to its operations and real property
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Change; (ii) obtain and renew
all material Governmental Approvals required under Environmental Laws applicable
to its operations and real property; and (iii) conduct any Response legally
required by Borrower or any of its Subsidiaries in accordance with applicable
Environmental Laws.

Section 5.12. Further Assurances. The Borrower will, and will cause each
Subsidiary to, at its own cost and expense, to promptly (i) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Indebtedness. The Borrower will not permit any Restricted
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
any extensions, refinancing, renewals or replacements of any such Indebtedness;
provided that such Indebtedness is not increased in connection therewith except
for increases in an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets;

(b) purchase money Indebtedness (including Capital Lease Obligations) of the
Restricted Subsidiaries representing the portion of the purchase price of any
office equipment, data processing equipment (including, without limitation,
computer and computer peripheral equipment), trucks, tractors, trailers and
other transportation equipment which may be secured by Liens permitted under
Section 6.02(d); provided that the aggregate principal amount of Indebtedness
permitted by this clause (d) shall not exceed $25,000,000 at any time
outstanding;

(c) Indebtedness of any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary;

 

-55-



--------------------------------------------------------------------------------

(d) Guarantees by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary;

(e) Indebtedness of Unrestricted Subsidiaries except to the extent such
Indebtedness would also constitute Indebtedness of any Restricted Subsidiary
(i.e., such Indebtedness is non recourse to each of the Restricted Subsidiaries
and their respective properties and assets);

(f) Indebtedness consisting of surety bonds that any Restricted Subsidiary is
required to obtain in order to comply with applicable Law or the requirements of
any Governmental Authority in the ordinary course of business;

(g) unsecured Indebtedness of the Restricted Subsidiaries; provided that (i) the
incurrence or maintenance of such Indebtedness does not cause a Default or an
Event of Default under any other provisions of this Agreement; and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed ten percent (10%) of Consolidated Indebtedness at any time; and

(h) Indebtedness consisting of Hybrid Securities.

Section 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any extensions,
renewals and replacements thereof;

(d) Liens securing the Indebtedness permitted by clause (b) of Section 6.01 and
placed on the property described therein contemporaneously with the purchase
thereof or within 90 days thereafter, by the Borrower or any of its Restricted
Subsidiaries to secure all or a portion of the purchase price thereof; provided
that such Lien shall not extend to any other property or assets of the Borrower
or its Restricted Subsidiaries;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or

 

-56-



--------------------------------------------------------------------------------

the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed 90% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iii) such security interests shall
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary;

(f) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business and covering only the assets so leased, and any interest of a landowner
in the case of easements entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of its business and covering only the
property subject to the easement;

(g) any Lien created or assumed by the Borrower or any Restricted Subsidiary in
connection with the issuance of Indebtedness, the interest on which is
excludable from gross income of the holder of such Debt pursuant to the Code,
for the purpose of financing, in whole or in part, the acquisition or
construction of property or assets to be used by the Borrower or its Restricted
Subsidiaries;

(h) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section;

(i) any Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased except for
increases in an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets; and

(j) Liens not otherwise permitted by this Section 6.02 so long as the aggregate
outstanding principal amount of the obligations secured thereby at any time does
not exceed (as to the Borrower and all its Restricted Subsidiaries) ten percent
(10%) of the Consolidated Net Tangible Assets of Borrower and all its Restricted
Subsidiaries at such time.

Section 6.03. Fundamental Changes. Neither the Borrower nor any Restricted
Subsidiary will merge or consolidate with or into any other Person, or sell,
transfer or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing then any Person may merge into or
consolidate with Borrower or a Restricted Subsidiary in a transaction in which
the Borrower or such Restricted Subsidiary, as applicable, is the surviving
Person.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned

 

-57-



--------------------------------------------------------------------------------

Restricted Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments by the Borrower or any Restricted Subsidiary in the capital
stock of any Restricted Subsidiary;

(c) investments by the Borrower and its Restricted Subsidiaries in its
Unrestricted Subsidiaries and/or Permitted Joint Ventures; provided that the
aggregate amount of investments permitted by this clause (c) shall not exceed
$200,000,000 at anytime outstanding; provided that the limitation on investments
in this clause (c) is not intended to limit Borrower’s ability to invest in
Unrestricted Subsidiaries as set forth in clause (d) of this Section 6.04;

(d) investments by the Borrower and its Restricted Subsidiaries in its
Unrestricted Subsidiaries and/or Permitted Joint Ventures out of the net
proceeds received by Borrower from the issuance of any Equity Interests of the
Borrower;

(e) investments by Restricted Subsidiaries in Permitted Joint Ventures;
provided, that such Permitted Joint Ventures shall be deemed to be Restricted
Subsidiaries for all purposes hereunder, except that for the purposes of
calculating Consolidated EBITDA, Consolidated Net Income, and Consolidated
Indebtedness, the inclusion of the relevant financial data regarding such
Permitted Joint Ventures shall be limited to the percentage Equity Interest in
such Permitted Joint Ventures owned by such Restricted Subsidiaries;

(f) investments in Unrestricted Subsidiaries the proceeds of which shall be
immediately used by such Unrestricted Subsidiary to repay outstanding
Indebtedness of such Unrestricted Subsidiary; provided that the making of any
such investment pursuant to this Section 6.04(f) shall be deemed to be an
election by Borrower to convert such Unrestricted Subsidiary into a Restricted
Subsidiary pursuant to Section 9.16 without any further action of Borrower;

(g) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or to any other Restricted
Subsidiary;

(h) Guarantees constituting Indebtedness not prohibited by Section 6.01;

(i) any purchases or other acquisitions of all or substantially all of the
Equity Interests in any Person that, immediately upon consummation thereof, will
be a Restricted Subsidiary (including, without limitation, as a result of a
merger or consolidation otherwise permitted under this Agreement) and any
purchases or other acquisition of any property or assets of any Person;

 

-58-



--------------------------------------------------------------------------------

(j) investments consisting of non-cash consideration with respect to any sale of
assets by the Borrower or any Restricted Subsidiary;

(k) investments consisting of extensions of credit, including without
limitation, in the nature of accounts receivable arising from the grant of trade
credit or prepayments or similar transactions entered into in the ordinary
course of business and investments by the Borrower or any Restricted Subsidiary
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to prevent or limit financial loss; and

(l) to the extent not prohibited by Law, loans and advances to the officers,
directors and employees of the General Partner, the Borrower and its
Subsidiaries made from time to time in the ordinary course of business; provided
that the aggregate amount of loans permitted by this clause (l) shall not exceed
$2,000,000 at anytime outstanding.

Section 6.05. Intentionally Deleted.

Section 6.06. Restricted Payments. The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payments, except
that so long as no Default or Event of Default shall have occurred and be
continuing at the time of such declaration or payment and provided that no
Default or Event of Default would result from the making of such Restricted
Payment:

(i) the Borrower may make Restricted Payments from Available Cash; and

(ii) the Borrower may make Restricted Payments in connection with stock option
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

Section 6.07. Transactions with Affiliates. Except as otherwise permitted
hereunder, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, including, without
limitation, any transaction entered into pursuant to the Services Agreement or
the Partnership Agreement, (b) transactions between or among the Borrower and
its Restricted Subsidiaries not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06; and (d) any loan permitted by
Section 6.04(l).

Section 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to
(a) make Restricted Payments, including, without limitation, to pay dividends or
other distributions in respect of any Equity Interests of such Restricted
Subsidiary, (b) make or repay loans or advances to the Borrower or any other
Restricted Subsidiary, or (c) Guarantee Indebtedness of the Borrower or any
other Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the

 

-59-



--------------------------------------------------------------------------------

date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder and (iv) the foregoing shall not apply to any
requirement in any agreement to which the Borrower or any Restricted Subsidiary
is a party or by which the Borrower or a Restricted Subsidiary is bound
requiring the Borrower or any Restricted Subsidiary to provide a guaranty of the
obligations arising under such agreement and related instruments if it provides
a guaranty of obligations of the Borrower or any Restricted Subsidiary arising
under another agreement.

Section 6.09. Constitutive Documents. The Borrower will not, and will not permit
any Subsidiary to, amend it charter or by-laws or other constitutive documents
in any manner that would adversely and materially affect the rights of the
Lenders under this Agreement or their ability to enforce the same.
Notwithstanding the above, the Borrower shall comply with the terms and
provisions of Section 2.9 and Section 12.9 of the Partnership Agreement and
shall not amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) any of such Sections.

Section 6.10. Limitations on New Businesses. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not, directly or indirectly, engage in a
material and substantial manner in, or conduct material and substantial
operations in, any business other than (i) marketing, gathering, transporting
(by barge, pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating and otherwise handling
hydrocarbons, including, without limitation, construction pipeline, platform,
dehydration, processing and other energy-related facilities, (ii) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Internal Revenue Code of 1986, as amended, (iii) the
businesses and operations in which the Borrowers and its Restricted Subsidiaries
are engaged as of the Effective Date, or (iv) activities or services reasonably
related or ancillary to those described in clauses (i), (ii) and (iii),
including entering into hedging obligations to support those businesses.

Section 6.11. Intentionally Deleted.

Section 6.12. Changes in Fiscal Year. The Borrower shall not change the end of
its fiscal year to a date other than December 31.

Section 6.13. Intentionally Deleted.

Section 6.14. Intentionally Deleted.

Section 6.15. Intentionally Deleted.

Section 6.16. Maximum Leverage Ratio. The Borrower shall not permit its Leverage
Ratio as of the last day of any fiscal quarter to exceed 4.75 to 1.00; provided
that, following a Material Acquisition, the Borrower’s Leverage Ratio shall not
exceed 5.25 to 1.00 as of the last day of (i) the fiscal quarter during which
such Material Acquisition occurred (any fiscal quarter during which a Material
Acquisition occurs being hereinafter referred to as an “Acquisition Quarter”),
and (ii) the two fiscal quarters immediately following the Acquisition Quarter.

 

-60-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (each, an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made; provided, that the aforementioned materiality qualifier shall
not apply to any representations or warranties that contain a materiality
qualifier within such representation or warranty;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in ARTICLE VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

-61-



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (net of (i) insurance coverage which
is reasonably expected to be paid by the insurer thereunder as confirmed by such
insurer and (ii) any indemnity payment actually received by Borrower or a
Restricted Subsidiary in connection with liabilities intended to be covered
under the Agreement for the Release of Certain Indemnification Obligations dated
as of May 26, 2004, among Holdings, the General Partner, the Borrower, and The
Williams Companies, Inc., Williams Energy Services, LLC, Williams Natural Gas
Liquids, Inc., and Williams GP LLC,) shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment and is not released, vacated or fully bonded within 30
days after its attachment or levy;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount that would reasonably be expected to have a
Material Adverse Change; or

(m) a Change in Control shall occur,

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the

 

-62-



--------------------------------------------------------------------------------

Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any

 

-63-



--------------------------------------------------------------------------------

duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

-64-



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at One Williams Center, Suite 2800, Tulsa,
Oklahoma, 74172, Attention: Jeff Holman (Telecopy No. (918) 574-7003);

(ii) if to the Administrative Agent, to Wachovia Bank, N.A., c/o Wachovia
Securities, 201 South College St., Charlotte, NC 28288-0680, Attention: Agency
Services (Telecopy No. (704) 383-3612) with a copy to Wachovia Bank, N.A., c/o
Wachovia Securities, 301 South College St., Charlotte, NC 28288-0760, Attention:
Shawn Young (Telecopy No. (704) 383-6647);

(iii) if to the Swingline Lender, to Wachovia Bank, N.A., c/o Wachovia
Securities, 201 South College St., Charlotte, NC 28288-0680, Attention: Agency
Services (Telecopy No. (704) 383-3612); and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

-65-



--------------------------------------------------------------------------------

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) except as provided in Section 2.21, postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or Section 2.18(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, or (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender , as the case may
be.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender,

 

-66-



--------------------------------------------------------------------------------

in connection with the enforcement or protection of its rights in connection
with this Agreement, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Book
Runners and Lead Arrangers, the Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable un-reimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the un-reimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

 

-67-



--------------------------------------------------------------------------------

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (b) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

-68-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, and the assignee to each
assignment shall deliver to the Administrative Agent a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 with respect to the
period during which it was a Lender). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (2) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder),

 

-69-



--------------------------------------------------------------------------------

the processing and recordation fee referred to in paragraph (b) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, Section 2.06(d),
Section 2.06(e), Section 2.07(b), Section 2.18(d)) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

-70-



--------------------------------------------------------------------------------

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 and ARTICLE VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

-71-



--------------------------------------------------------------------------------

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-72-



--------------------------------------------------------------------------------

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”)

 

-73-



--------------------------------------------------------------------------------

hereby notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

Section 9.15. Separateness. The Lenders acknowledge that (i) the Lenders have
advanced funds to the Borrower in reliance upon the separateness of the Borrower
and the General Partner from each other and from any other Persons, including
Magellan Midstream Holdings, L.P. and the General Partner, (ii) the Borrower has
assets and liabilities that are separate from those of other Persons, including
Holdings. and the General Partner, and (iii) any claim against the Borrower
which may arise under this Agreement or the Loan Documents shall be made only
against and shall be limited to the assets of the Borrower, and that no
judgment, order or execution entered in any suit, action or proceeding, whether
legal or equitable, on this Agreement or the other Loan Documents shall be
obtained or enforced against the General Partner, Holdings or their respective
assets for the purpose of obtaining satisfaction and payment of any Indebtedness
or obligations under this Agreement or the Loan Documents, any right to proceed
against Holdings or the General Partner or their respective assets being hereby
expressly waived. This acknowledgment is part of the consideration for the
making of the Loans and the issuance of Letters of Credit.

Section 9.16. Restricted Subsidiaries. The Borrower may, at any time, by notice
to the Administrative Agent, designate any Subsidiary as a Restricted
Subsidiary; provided, that (a) the Borrower would not be in violation of
Section 6.01 if any Indebtedness of such Subsidiary were incurred on the date of
such designation, and (b) after giving effect to such designation no Default or
Event of Default will have occurred and be continuing.

Section 9.17. No Personal Liability of Directors, Officers, Employees and
Unitholders. No director, officer, partner, employee, member or manager of the
General Partner will have any liability for any obligations of the Borrower, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Lender waives and releases all such liability. This waiver
and release are part of the consideration for the making of the Loans and the
issuance of Letters of Credit.

[END OF TEXT]

 

-74-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership

By:  

Magellan GP, LLC,

a Delaware limited liability company

  By  

/s/ John D. Chandler

  Name:   John D. Chandler   Title:   Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.,

individually and as Administrative Agent and as

Issuing Bank

By  

/s/ Shawn Young

Name:   Shawn Young Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK By  

/s/ Carmen Malizia

Name:   Carmen Malizia Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By  

/s/ Ataru Orihashi

Name:   Ataru Orihashi Title:   Deputy General Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. By  

/s/ Todd Mogil

Name:   Todd Mogil Title:   Attorney-in-Fact

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

a New York banking corporation

By  

/s/ Tara Narasiman

Name:   Tara Narasiman Title:   Associate

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB

By  

/s/ Janine M. Shugan

Name:   Janine M. Shugan Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ Christopher Smith

Name:   Christopher Smith Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By  

/s/ Rainer Meier

Name:   Rainer Meier Title:   Vice President By  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH

By  

/s/ Vanessa Gomez

Name:   Vanessa Gomez Title:   Vice President By  

/s/ Morenikcji Ajayi

Name:   Morenikcji Ajayi Title:   Associate

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA By  

/s/ Derek Befus

Name:   Derek Befus Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK

By  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By  

/s/ David A. McCluskey

Name:   David A. McCluskey Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD.

By  

/s/ Jim C.Y. Chen

Name:   Jim C.Y. Chen Title:   Vice President & General Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:  

 

   2.    Assignee:  

 

        [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower(s):  

 

   4.    Administrative Agent:                                         
          , as the administrative agent under the Credit Agreement 5.    Credit
Agreement: [The [amount] Second Amended and Restated Credit Agreement dated as
of September     , 2007 among [name of Borrower(s)], the Lenders parties
thereto, [name of Administrative Agent], as Administrative Agent, and the other
agents parties thereto (as same may be amended or otherwise modified from time
to time)]

--------------------------------------------------------------------------------

1 Select as applicable.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

6.   Assigned Interest:  

 

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned

of Commitment/Loans2

$

   $    $

$

   $    $

$

   $    $

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

[Consented to and] 3 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By  

 

Title:   [Consented to:]4 [NAME OF RELEVANT PARTY] By  

 

Title:  

 

--------------------------------------------------------------------------------

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4

To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

[                                         ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF BORROWER’S COUNSEL

September     , 2007

To the Lenders and the Administrative

Agent Referred to Below

c/o Wachovia Bank, N.A., as

Administrative Agent

301 South College St.

Charlotte, NC 28288-0737

 

Re:    $550,000,000 Second Amended and Restated Credit Agreement

Ladies and Gentlemen:

We have acted as special counsel for Magellan Midstream Partners, L.P., a
limited partnership organized under the laws of the State of Delaware (the
“Borrower”), in connection with the transactions contemplated by the
$550,000,000 Second Amended and Restated Credit Agreement dated as of September
    , 2007 (the “Credit Agreement”), among the Borrower, the banks and other
financial institutions identified therein as Lenders, and Wachovia Bank, N.A.,
as Administrative Agent. This opinion letter is furnished to you pursuant to
Section 4.01 of the Credit Agreement. Unless otherwise defined herein,
capitalized terms used herein have the meanings assigned to such terms in the
Credit Agreement.

In rendering the opinions set forth below, we have reviewed an execution copy of
the following documents and instruments:

(i) the Credit Agreement; and

(ii) the documents listed in Schedule 1 hereto (the “Listed Documents”).

The document listed in clause (i) above is referred to herein as the
“Transaction Document.” As to any facts material to our opinions, we have made
no independent investigation of such facts and have relied, to the extent that
we deem such reliance proper, upon statements of public officials and officers
or other representatives of the General Partner and on the representations and
warranties set forth in the Transaction Document.

In rendering the opinions expressed below, we have assumed the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all documents submitted to us as copies, which assumptions we have
not independently verified. In addition, we have assumed that (i) each party to
the Transaction Document (each, a “Transaction Party”) is a partnership, limited
liability company or other entity duly organized and validly existing under the
laws of the jurisdiction of its organization; (ii) each Transaction Party has
full power and authority (partnership, limited liability company or otherwise)
to execute, deliver and perform its

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

obligations under the Transaction Document; (iii) the Transaction Document has
been duly executed and delivered by each Transaction Party; (iv) the execution,
delivery and performance by each Transaction Party of the Transaction Document
have been duly authorized by all necessary action (partnership, limited
liability company or otherwise) and do not contravene the partnership or limited
liability company or other constituent documents of such Transaction Party;
(v) the execution, delivery and performance by each Transaction Party of the
Transaction Document do not conflict with or result in the breach of any
document or instrument binding on it (except that we have not made such
assumption with respect to the Listed Documents as to which we express our
opinion in Paragraph 2 below); (vi) the execution, delivery and performance by
each Transaction Party of the Transaction Document do not contravene any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award applicable to any of them (except that we have
not made such assumption with respect to Applicable Laws (as defined below)) as
to which we express our opinion in Paragraph 2 below; (vii) no authorization,
approval, consent, order, license, franchise, permit or other action by, and no
notice to or filing with, any Governmental Authority or any other third party is
required for the due execution, delivery and performance by each Transaction
Party of the Transaction Document that has not been duly obtained or made and
that is not in full force and effect; (viii) the Transaction Document
constitutes the valid, binding and enforceable obligation of each party thereto
(other than the Borrower); and (ix) the laws of any jurisdiction other than the
laws that are the subject of this opinion letter do not affect the terms of the
Transaction Document. With respect to certain of the foregoing matters as they
relate to the Borrower, please refer to the opinion letter, dated as of the date
hereof, delivered to you by Lonny Townsend, General Counsel of the General
Partner.

Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:

 

  1. The Transaction Document constitutes the valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms.

 

  2. The execution and delivery by the Borrower of the Transaction Document does
not, and the performance by the Borrower of its obligations thereunder (a) will
not violate or result in a default under any Listed Documents, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, (b) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any of its Subsidiaries pursuant to the Listed
Documents, and (c) will not result in any violation by the Borrower of
Applicable Law.

The opinions set forth above are subject to the following qualifications and
exceptions:

(a) The enforceability of the Transaction Document and the provisions thereof
may be limited by bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other laws now or hereafter in effect relating to or affecting
enforcement of creditors’ rights generally and by general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether such enforcement is considered in
a proceeding in equity or at law.

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

(b) With respect to our opinion set forth in paragraph 1, we express no opinion
with respect to the validity or enforceability of the following provisions to
the extent that they are contained in the Transaction Document: (i) provisions
releasing, exculpating or exempting a party from, or requiring indemnification
or contribution of a party for, liability for its own negligence or to the
extent that the same are inconsistent with public policy; (ii) provisions
purporting to waive, subordinate or not give effect to rights to notice,
demands, legal defenses or other rights or benefits that cannot be waived,
subordinated or rendered ineffective under applicable law; (iii) provisions
purporting to provide remedies inconsistent with applicable law; (iv) provisions
relating to powers of attorney, severability or set-offs; (v) provisions
restricting access to courts or purporting to affect the jurisdiction or venue
of courts (other than the courts of the State of New York); (vi) provisions
pursuant to which a party agrees that a judgment rendered by a court or other
tribunal in one jurisdiction may be enforced in any other jurisdiction; and
(vii) provisions providing that decisions by a party are conclusive or may be
made in its sole discretion.

(c) With respect to our opinion set forth in paragraph 1, we express no opinion
as to the enforceability of any provision of the Transaction Document to the
extent that the Transaction Document refers to, or requires compliance with,
with the provisions of, any law, rule or regulation (other than Applicable
Laws).

(d) Insofar as our opinion set forth in paragraph 1 relates to the
enforceability under New York law of the provisions of the Transaction Document
choosing New York law as the governing law thereof, such opinion is rendered in
reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess. Law of
N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401 (McKinney 1989)) (the
“Act”) and is subject to the qualifications that such enforceability (i) as
specified in the Act, does not apply to the extent provided to the contrary in
subsection two of Section 1-105 of the Uniform Commercial Code as in effect on
the date hereof in the State of New York (the “NY UCC”), (ii) may be limited by
public policy considerations of any jurisdiction in which enforcement of such
provisions is sought, and (iii) is subject to any U.S. Constitutional
requirement under the Full Faith and Credit Clause or the Due Process Clause
thereof or the exercise of any applicable judicial discretion in favor of
another jurisdiction.

(e) We express no opinion herein regarding the enforceability of any provision
in the Transaction Document that purports to prohibit, restrict or condition the
assignment of the Transaction Document to the extent that such restriction on
assignability is governed by Sections 9-406 through 9-409 of the NY UCC.

(f) In rendering the opinion expressed in paragraph 2 above: (i) we have not
reviewed, and express no opinion with respect to, documents other than the
Listed Documents, irrespective of whether they secure, support or otherwise
relate to or are referred to in the Listed Documents or might under certain
circumstances result in an event of default or require early payment under any
of the Listed Documents; (ii) we have made no examination of, and express no
opinion with respect to, any financial, accounting or similar covenant or
provision contained in the Listed Documents to the extent that any such covenant
or provision would require a

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

determination as to any financial or accounting matters; (iii) we express no
opinion as to any breach of any confidentiality provision contained in any
Listed Documents caused by the Transaction Document or the Borrower’s actions
pursuant thereto or in contemplation thereof; and (iv) our opinion in paragraph
2 is limited to the laws of the State of New York. In every case, we have
assumed that a court would enforce the Listed Documents as written and we have
limited our opinion to matters readily ascertainable from the face of the Listed
Documents.

We express no opinion as to the laws of any jurisdiction other than Applicable
Laws.

“Applicable Laws” means those laws, rules and regulations of the State of New
York and the United States of America and the rules and regulations adopted
thereunder, that, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Document. However, the term “Applicable
Laws” does not include, and we express no opinion with regard to (i) any state
or federal laws, rules or regulations relating to: (A) pollution or protection
of the environment; (B) zoning, land use, building or construction;
(C) occupational safety and health or other similar matters; (D) labor, employee
rights and benefits, including the Employment Retirement Income Security Act of
1974, as amended; (E) the regulation of utilities, and the Public Utility
Regulatory Policy Act of 1978, as amended; (F) antitrust and trade regulation;
(G) tax; and (H) securities, including, without limitation, federal and state
securities laws, rules or regulations and the Investment Company Act of 1940, as
amended, and (ii) any laws, rules or regulations of any county, municipality or
similar political subdivision or any agency or instrumentality thereof.

This opinion letter has been prepared in accordance with the customary practice
of lawyers who regularly give and lawyers who regularly advise recipients
regarding opinions of this kind.

This opinion letter is rendered as of the date set forth above. We expressly
disclaim any obligation to update this letter after such date.

This opinion letter is given solely for your benefit and the benefit of the
Lenders in connection with the transactions contemplated by the Transaction
Document and may not be furnished to, or relied upon by, any other person or for
any other purpose without our prior written consent. Notwithstanding the
foregoing, at your request, we hereby consent to reliance hereon by any future
assignee of the Lenders’ interests in the loans under the Credit Agreement
pursuant to an assignment that is made in accordance with the express provisions
of Section 9.04(b) of the Credit Agreement, on the condition and understanding
that (a) this letter speaks only as of the date hereof, (b) we have no
responsibility or obligation to update this letter, to consider its
applicability or correctness to any person other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware, and (c) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time.

 

Very truly yours, VINSON & ELKINS L.L.P.

 

Exhibit B – Page 4



--------------------------------------------------------------------------------

Schedule 1 to Opinion of Borrower’s Counsel

Indenture dated as of May 25, 2004 between Magellan Midstream Partners, L.P., as
Issuer, and SunTrust Bank, as Trustee, as supplemented by (i) the First
Supplemental Indenture dated as of May 25, 2004 and the Notes issued thereunder,
and (ii) the Second Supplemental Indenture dated as of October 15, 2004 and the
Notes issued thereunder.

Indenture dated as of April 19, 2007 between Magellan Midstream Partners, L.P.,
as Issuer, and U.S. Bank National Association, as Trustee, as supplemented by
the First Supplemental Indenture dated as of April 19, 2007 and the Notes issued
thereunder.

 

Exhibit B – Page 5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMITMENT INCREASE AGREEMENT

This Commitment Increase Agreement dated as of [                            ]
(this “Agreement”) is among (i) Magellan Midstream Partners, L.P. (the
“Borrower”), (ii) Wachovia Bank, N.A., in its capacity as administrative agent
(the “Administrative Agent”) under the Second Amended and Restated Credit
Agreement dated as of September     , 2007 (as the same may be amended or
otherwise modified from time to time, the “Credit Agreement”); capitalized terms
that are defined in the Credit Agreement and not defined herein are used herein
as therein defined) among the Borrower, the Lenders party thereto, Wachovia
Capital Markets, LLC and SunTrust Robinson Humphrey, a division of Suntrust
Capital Markets, Inc., as Joint Bookrunners and Lead Arrangers, the
Administrative Agent, and (iii)                                       
           (the “Increasing Lender”).

Preliminary Statements

(A) Pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the total Revolving Loan Commitments under the Credit
Agreement by agreeing with a Lender to increase that Lender’s Commitment.

(B) The Borrower has given notice to the Administrative Agent of its intention
to increase the total Revolving Loan Commitments pursuant to such Section 2.20
by increasing the Revolving Loan Commitment of the Increasing Lender from
$                     to $                    , and the Administrative Agent is
willing to consent thereto.

Accordingly, the parties hereto agree as follows:

SECTION 1. Increase of Commitment. Pursuant to Section 2.20 of the Credit
Agreement, the Revolving Loan Commitment of the Increasing Lender is hereby
increased from $                                 to
                                .

SECTION 2. Consent. The Administrative Agent hereby consents to the increase in
the Commitment of the Increasing Bank effectuated hereby.

SECTION 3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York.

SECTION 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 5. Increasing Lender Credit Decision. The Increasing Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on the financial statements referred to in
Section 3.05 of the Credit Agreement and such other documents and information as
it has deemed appropriate, made its

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

own credit analysis and decision to enter into this Agreement and to agree to
the various matters set forth herein. The Increasing Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement.

SECTION 6. Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

  (a) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s partnership powers, have been duly authorized by all
necessary partnership action and do not contravene (i) the Borrower’s
Partnership Agreement or certificate of limited partnership or (ii) any
indenture, loan agreement or other similar agreement or instrument binding on
the Borrower.

 

  (b) No authorization, consent or approval any governmental body or agency is
required for the valid execution, delivery and performance by the Borrower of
this Agreement.

 

  (c) This Agreement constitutes a valid and binding agreement of the Borrower
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

 

  (d) The aggregate amount of the Revolving Loan Commitments under the Credit
Agreement, including any increases pursuant to Section 2.20 thereof, does not
exceed $700,000,000 (unless consented to by the Required Lenders).

 

  (e) No Default or Event of Default has occurred and is continuing.

SECTION 7. Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent within ten Business Days after notice
thereof in connection with the preparation, negotiation, execution and delivery
of this Agreement, including, without limitation, the reasonable fees and
out-of-pocket expenses of one counsel for the Administrative Agent with respect
thereto.

SECTION 8. Effectiveness. When, and only when, the Administrative Agent shall
have received counterparts of, or telecopied signature pages of, this Agreement
executed by the Borrower, the Administrative Agent and the Increasing Lender,
this Agreement shall become effective as of the date first written above.

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.

 

BORROWER:

MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership

By:   Magellan GP, LLC, a Delaware limited liability company   By  

 

  Name:  

 

  Title:  

 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, N.A.

as Administrative Agent

By  

 

Name:  

 

Title:  

 

INCREASING LENDER: [NAME OF INCREASING LENDER] By  

 

Name:  

 

Title:  

 

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NEW LENDER AGREEMENT

This New Lender Agreement (this “Agreement”) dated as of
[                        ] is among Magellan Midstream Partners, L.P. (the
“Borrower”), Wachovia Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under the Credit Agreement described below, and
[                        ] (“New Lender”). Capitalized terms used herein without
definition have the meanings assigned to such terms in the Credit Agreement.

PRELIMINARY STATEMENTS

A. Pursuant to Section 2.20 of the Second Amended and Restated Credit Agreement
dated as of September     , 2007 (as the same may be amended or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
Lenders from time to time party thereto, the Administrative Agent and Wachovia
Capital Markets, LLC and SunTrust Robinson Humphrey, a division of Suntrust
Capital Markets, Inc., as Joint Bookrunners and Lead Arrangers, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the total Commitments under the Credit Agreement by
offering to Lenders and other bank and financial institutions the opportunity to
participate in all or a portion of the increased Commitments.

B. The Borrower has given notice to the Administrative Agent of its intention to
increase the total Revolving Loan Commitments pursuant to such Section 2.20 by
$[            ]5, the Administrative Agent is willing to consent thereto, and
the existing Lenders have failed to subscribe to all of such increased Revolving
Loan Commitment.

C. The New Lender desires to become a Lender under the Credit Agreement and
extend Revolving Loans to the Borrower in accordance with the terms thereof.

Accordingly, the parties hereto agree as follows:

SECTION 1. Loan Documents. The New Lender hereby acknowledges receipt of copies
of the Credit Agreement and the other Loan Documents.

SECTION 2. Joinder to Credit Agreement. By executing and delivering this
Agreement, the New Lender hereby agrees (i) to become a party to the Credit
Agreement as a Lender as defined therein and (ii) to be bound by all the terms,
conditions, representations, and warranties of the Credit Agreement and the
other Loan Documents applicable to Lenders, and all references to the Lenders in
the Loan Documents shall be deemed to include the New Lender. Without limiting
the generality of the foregoing, the New Lender hereby agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in the New Lender’s Revolving
Credit Exposure exceeding its Revolving Loan Commitment. The Revolving Loan
Commitment of the New Lender shall be $[            ]6.

--------------------------------------------------------------------------------

5 Must be at least $10,000,000.

6 Must be at least $10,000,000.

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

SECTION 3. Consent. The Administrative Agent hereby consents to the
participation of the New Lender in the increased Revolving Loan Commitment.

SECTION 4. Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s partnership powers, have been duly authorized by all
necessary partnership action and do not contravene (i) the Borrower’s
Partnership Agreement or certificate of limited partnership or (ii) any
indenture, loan agreement or other similar agreement or instrument binding on
the Borrower.

(b) No authorization, consent or approval of any Governmental Authority is
required for the valid execution, delivery and performance by the Borrower of
this Agreement.

(c) This Agreement constitutes a valid and binding agreement of the Borrower
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

(d) The aggregate amount of the Revolving Loan Commitments under the Credit
Agreement, including any increases pursuant to Section 2.20 thereof, does not
exceed $700,000,000 (unless consented to by the Required Lenders).

(e) No Default, Event of Default or Material Adverse Change has occurred and is
continuing as of the date of this Agreement.

SECTION 5. Effectiveness. This Agreement shall become effective upon the receipt
by the Administrative Agent of the following:

(a) Counterparts of, or telecopied signature pages of, this Agreement executed
by the Borrower, the Administrative Agent and the New Lender;

(b) An Administrative Questionnaire in the form supplied by the Administrative
Agent, duly completed by the New Lender;

(c) If the New Lender is a Foreign Lender, any documentation required to be
delivered by the New Lender pursuant to Section 2.17 of the Credit Agreement,
duly completed and executed by the New Lender;

(d) If requested by the Administrative Agent, a certified copy of the
resolutions of the Board of Directors of the Borrower approving the increase in
the Revolving Loan Commitment and this Agreement in a form reasonably acceptable
to the Administrative Agent; and

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

(e) If requested by the Administrative Agent, a legal opinion from counsel to
the Borrower in a form reasonably acceptable to the Administrative Agent.

SECTION 6. New Lender Credit Decision. The New Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 3.04 of the
Credit Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to agree to the various matters set forth herein. The New Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.

SECTION 7. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and may be delivered in original or facsimile form, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

SECTION 9. Expenses. The Borrower shall pay all reasonable costs and expenses of
the Administrative Agent within ten Business Days notice thereof in connection
with the preparation, negotiation, execution and delivery of this Agreement,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto.

[Signatures on following page]

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.

 

BORROWER:

MAGELLAN MIDSTREAM PARTNERS, L.P.,

a Delaware limited partnership

By:  

Magellan GP, LLC,

a Delaware limited liability company

By  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, N.A.,

as Administrative Agent

By  

 

Name:  

 

Title:  

 

NEW LENDER: [NAME OF NEW LENDER] By:  

 

Name:  

 

Title:  

 

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF IN-HOUSE COUNSEL

September     , 2007

To the Lenders and the Administrative

Agent Referred to Below

c/o Wachovia Bank, N.A., as

Administrative Agent

301 South College St.

Charlotte, NC 28288-0737

Dear Sirs:

I am General Counsel of Magellan GP LLC, the General Partner (“General Partner”)
of the Borrower as defined below. In such capacity I have acted as counsel for
Magellan Midstream Partners, L.P., a Delaware limited partnership (the
“Borrower”), in connection with the $550,000,000 Second Amended and Restated
Credit Agreement dated as of September     , 2007 (the “Credit Agreement”),
among the Borrower, the banks and other financial institutions identified
therein as Lenders, and Wachovia Bank, N.A., as Administrative Agent. Terms
defined in the Credit Agreement are used herein with the same meanings.

I, or individuals under my direction, have examined and relied on originals or
copies of the following documents:

 

  (a) the Borrower’s Partnership Agreement;

 

  (b) the Credit Agreement; and

 

  (c) certificates of the Secretary of State of the State of Delaware dated
September     , 2007, attesting to the continued existence and good standing of
the Borrower in Delaware.

Upon the basis of the foregoing, I am of the opinion that:

1. The Borrower (a) is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Delaware, (b) has all
requisite power and authority to carry on its business as now conducted and
(c) except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Change, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

2. The Transactions are within the Borrower’s partnership powers and have been
duly authorized by all necessary partnership action. The Credit Agreement has
been duly executed and delivered by the Borrower.

3. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, and except for
the Current Report on form 8-K that is required by the SEC to be filed in
connection with the Transactions, which filing shall take place within a
reasonable period of time following the Effective Date and (b) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the General Partner, the Borrower or any of its Subsidiaries or any
order of any Governmental Authority.

4. There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to my knowledge, threatened against
or affecting the Borrower or any of its Subsidiaries (a) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Change (other than the Disclosed Matters) or (b) that
involve the Credit Agreement or the Transactions.

5. None of the General Partner, the Company or any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

This opinion has been prepared in accordance with the customary practice of
lawyers who regularly give and lawyers who regularly advise recipients regarding
opinions of this kind.

I am a member of the bar of the State of Oklahoma and the foregoing opinion is
limited to the laws of the State of Oklahoma, the Revised Uniform Limited
Partnership Act of the State of Delaware and the Federal laws of the United
States of America. This opinion is rendered solely to you in connection with the
above matter. This opinion may not be relied upon by you for any other purpose
or relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without my prior
written consent. Notwithstanding the foregoing, at your request, I hereby
consent to reliance hereon by any future assignee of the Lenders’ interests in
the loans under the Credit Agreement pursuant to an assignment that is made in
accordance with the express provisions of Section 9.04(b) of the Credit
Agreement, on the condition and understanding that (a) this letter speaks only
as of the date hereof, (b) I have no responsibility or obligation to update this
letter, to consider its applicability or correctness to any person other than
its addressee(s), or to take into account changes in law, facts or any other
developments of which I may later become aware, and (c) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

Very truly yours,

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Investor

  

Title

   Allocation

Wachovia Bank, N.A.

   Administrative Agent    $60,000,000

SunTrust Bank

   Syndication Agent    $60,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   Co Documentation Agent    $50,000,000

Citibank, N.A.

   Co Documentation Agent    $50,000,000

JPMorgan Chase Bank

   Co Documentation Agent    $50,000,000

Bank of America, N.A.

      $50,000,000

Credit Suisse, Cayman Islands Branch

      $40,000,000

Lehman Brothers Bank, FSB

      $40,000,000

UBS Loan Finance LLC

      $40,000,000

Deutsche Bank

      $30,000,000

Morgan Stanley Bank

      $30,000,000

RBC Capital Markets

      $20,000,000

Chang Hwa Commercial Bank, Ltd.

      $15,000,000

Merrill Lynch Bank USA

      $15,000,000               $550,000,000

 

Schedule 2.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.03

DISCLOSED MATTERS

 

1. Fixed to floating interest rate swaps entered into in the ordinary course of
business for a notional total of $100 million. Magellan Midstream Partners, L.P.
receives 5.65% from counter parties to these swaps, and Magellan Midstream
Partners, L.P. pays LIBOR plus 0.636%.

 

2. Magellan Asset Services (subsidiary of Magellan OLP, L.P.) commodity hedges
incurred in the ordinary course of business, having an aggregate nominal value
of approximately $53.6 million as of the date hereof.

 

3. Contingent liabilities of Magellan Midstream Partners, L.P. and its
subsidiaries in respect of potential reimbursement obligations to insurers under
surety and performance bonds issued to various state and local governments and
obtained in the ordinary course of business, of approximately $12.5 million as
of the date hereof.

 

4. Magellan Pipeline Company commodity hedges incurred in the ordinary course of
business, having an aggregate nominal value of approximately $1 million as of
the date hereof.

 

Schedule 3.03 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3.14

SUBSIDIARIES

 

Name

  

Jurisdiction of

Organization

  

Owners of Shares of Capital
Stock or other Equity

Interests

  

Number of Shares held by

each Owner, if applicable

Magellan Operating GP, LLC    Delaware    Borrower – 100%    N/A Magellan OLP,
L.P.    Delaware   

Borrower - 99.999%

limited partner interest

   N/A      

 

Magellan Operating GP,

LLC - 0.001% general

partner interest

   Magellan Pipeline GP, LLC    Delaware    Borrower - 100%    N/A Magellan
Pipeline Company, L.P.    Delaware   

Borrower – 99.999%

limited partner interest

   N/A      

 

Magellan Pipeline GP,

LLC - 0.001% general

partner interest

   Magellan Pipeline Terminals, L.P.    Delaware   

Borrower - 99.999%

limited partner interest

        

 

Magellan Pipeline GP,

LLC - 0.001% general

partner interest

   Magellan NGL, LLC    Delaware    Magellan OLP, L.P. – 100%    N/A Magellan
Ammonia Pipeline, L.P.    Delaware   

Magellan OLP,

L.P. - 99.999% limited

partner interest

   N/A      

 

Magellan NGL,

LLC - 0.001% general

partner interest

   Magellan Terminals Holdings, L.P.    Delaware   

Magellan OLP,

L.P. - 99.999% limited

partner interest

   N/A      

 

Magellan NGL,

LLC - 0.001% general

partner interest

   Magellan Pipelines Holdings, L.P.    Delaware   

Magellan OLP,

L.P. - 99.999% limited

partner interest

   N/A      

 

Magellan NGL,

LLC - 0.001% general

partner interest

   Magellan Asset Services, L.P.    Delaware   

Magellan OLP,

L.P. - 99.999% limited

partner interest

   N/A      

 

Magellan NGL,

LLC - 0.001% general

partner interest

  

 

Schedule 3.14 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

None

 

Schedule 6.01 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

None

 

Schedule 6.02 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.08

EXISTING RESTRICTIONS

 

1. Pipeline Lease Agreement and Option to Purchase for the 8” Aux Sable East
Pipeline dated as of December 31, 2001, between Aux Sable Liquids Products LP
and Magellan Pipeline Holdings, L.P. (formerly known as Williams Pipeline
Holdings, L.P.).

 

Schedule 6.08 – Page 1



--------------------------------------------------------------------------------

ANNEX I

ADJUSTMENTS TO CONSOLIDATED EBITDA

Consolidated EBITDA in any period shall be:

(a) increased by the amount of the general and administrative expenses of
Borrower and its Subsidiaries for such period paid by Holdings to Borrower
during or with respect to such period in accordance with the terms of the New
Omnibus Agreement, provided, that such increase in Consolidated EBITDA shall not
exceed the amount by which Consolidated Net Income of Borrower and its
Subsidiaries was reduced for such period as a result of the inclusion of such
amount of general and administrative expenses on the income statement of the
Borrower and its Subsidiaries for such period;

(b) increased by the amount of all Indemnified Environmental Expenses (as
defined below) accrued during such period to the extent, if any, reflected as a
charge to the statement of Consolidated Net Income for such period; and

(c) decreased by an amount equal to the amount, if any, by which all cash
expenditures by Borrower and its Subsidiaries for Indemnified Environmental
Expenses (whenever accrued) during such period exceeds the sum of (x) all cash
received by Borrower and its Subsidiaries during such period in respect of the
Indemnified Environmental Expenses, plus (y) all Carryover Indemnity Cash
Receipts (as defined below)(without duplication of inclusion for the purposes of
calculating Consolidated EBITDA for any other period); and

(d) increased by an amount equal to the amount of any Pension Plan-related
expenses that would not have been expenses under GAAP as of the date of this
Agreement and decreased by an amount equal to the amount of any pension-related
income that would not have been income under GAAP as of the date of this
Agreement; provided that any cash payment made or received during such period in
respect of the items described in this clause (d) subsequent to the fiscal
quarter in which the non-cash expenditures or income were reflected as a charge
or as an addition in the statement of Consolidated Net Income, as applicable,
shall be deducted or added back to Consolidated Net Income for such period, as
applicable.

For purposes of this Annex I:

“Indemnified Environmental Expenses” means environmental expenses covered by
(i) Article IV of the New Omnibus Agreement, dated as of June 17, 2003, by and
among Holdings, Williams Energy Services, LLC (“WES”), Williams Natural Gas
Liquids, Inc. (“WNGL”), and The Williams Companies, Inc. (“Williams Parent”);
(ii) Section 8.2 of the Purchase Agreement, dated as of April 18, 2003 (as
amended by Amendment No. 1 to the Purchase Agreement, dated as of May 5, 2003
and Amendment No. 2 to the Purchase Agreement dated January 6, 2004), by and
among WES, WNGL, Williams GP LLC (“Williams GP”) and Holdings,
(iii) Section 10.1 of the Contribution Agreement, dated April 11, 2002, by and
among WES, WNGL, and Williams GP and/or (iv) expenses subject to the Agreement
for the Release of Certain Indemnification Obligations dated as of May 26, 2004,
among Holdings, the General Partner, the Borrower and Williams Parent, WES, WNGL
and Williams GP.

 

Annex 1 – Page 1



--------------------------------------------------------------------------------

“Carryover Indemnity Cash Receipts” means, for any period, the aggregate amount,
if any, by which all cash received by Borrower and its Subsidiaries with respect
to such period in respect of Indemnified Environmental Expenses exceeds cash
expenditures by Borrower and its Subsidiaries for Indemnified Environmental
Expenses during such period;

For the avoidance of doubt, when calculating Consolidated EBITDA, no cash
received by the Borrower and its Subsidiaries during any period in respect of
the Indemnified Environmental Expenses shall be reflected as income for the
purposes of calculating Consolidated Net Income.

 

Annex 1 – Page 2